DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajoh (US Pub. No. 2010/0134447 A1) shows a system comprising one or more processors (CPU 101, Fig. 1 and para. 26) configured to: track a location of a stylus device (Fig. 1 and paras. 5 and 29) within a physical environment via a three-dimensional (3D) tracking system (para. 29);  and modify a tracking parameter (i.e. accuracy) of the 3D tracking system while tracking the location of the stylus device based on the tracked location of the stylus device (i.e. hovering condition or touch condition, Figs. 6 and 7 and paras. 53 – 62), wherein modifying the tracking parameter of the stylus device further includes: tracking the location of the stylus device according to a first tracking accuracy profile in response to determining that the stylus device is operating along a two-dimensional (2D) surface (i.e. touch condition, Figs. 6 and 7 and paras. 53 – 62); and tracking the location of the stylus device according to a second tracking accuracy profile in response to determining that the stylus device is operating "in-air" in 3D space (i.e. hovering condition, Figs. 6 and 7 and paras. 53 – 62).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites the method of tracking the location of the stylus device according to a specific tracking profile in response to determining that the stylus is being swung through one of a plurality of arcs.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2, 3, 5, 6 and 11 – 16 are allowable at least by virtue of their dependence on claim 1.   
		Claim 17 is allowable as it recites similar subject matter as that of claim 1.
		Claims 18, 19, 21 and 22 are allowable at least by virtue of their dependence on claim 17.     
		Claim 26 is allowable as it recites similar subject matter as that of claim 1.
		Claims 27 and 28 are allowable at least by virtue of their dependence on claim 26.      
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627